Citation Nr: 1710668	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-44 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back disability, to include lumbar strain with paraspinal spasm and lumbar spine scoliosis .  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1987 to August 1996, in the Army Reserve from August 1996 to December 2001, with active duty for training service in the Army Reserve from June 5, 1999 to June 18, 1999.  The Veteran had additional service in the Air Force Reserve until October 2006. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded the issue on appeal for additional development in May 2014 and April 2016. The requested opinion having been provided, the directives have been substantially complied with as to the matters decided herein. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. A lower back disability, to include a lumbar strain with paraspinal spasm, did not manifest during service or within a year of discharge from service, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

2. The Veteran's lumbar spine scoliosis is a congenital defect that clearly and unmistakably pre-existed service, clearly and unmistakably was not aggravated by service, and was not subject to a superimposed injury that caused additional disability.


CONCLUSION OF LAW

The criteria for service connection for a lower back disability, to include both lumbar back strain with paraspinal spasm and lumbar spine scoliosis have not been met. 38 U.S.C.A. §§ 1101, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2008, prior to the initial unfavorable adjudication in September 2008. This letter advised the Veteran of what evidence was necessary to substantiate her claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. In its previous Board remand, the Board directed the AOJ should attempt to obtain private medical records referenced in the VA treatment notes in 2010, but attempts to obtain those records were unsuccessful, and the Veteran did not provide any additional evidence.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in August 2008, September 2012, and October 2014. An additional VA addendum opinion was provided in May 2016. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations, and provided sufficient supporting rationales for any opinions given. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations and opinions, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137.

When no preexisting condition is noted upon entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the preexisting condition. Id. at 1096. A claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens. See VAOPGCPREC 3-2003.

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9. Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration. See VAOPGCPREC 67-90 (1990). VA regulations specifically prohibit service connection for a congenital or developmental defect. Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury. See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45,711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury.) See also Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993). 

However, service connection may be granted for diseases (but not defects) of congenital, developmental, or familial (hereditary) origin if the condition was incurred in or aggravated during service beyond its natural progression. While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be unknown. See VAOPGCPREC 82-90, 56 Fed. Reg. 45,711 (1990). The presumption of soundness applies to a congenital disease but not to a congenital defect. Quirin v. Shinseki, 22 Vet. App 390 (2009).

Finally, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome). See 38 C.F.R. § 3.317.

A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required. 38 C.F.R. § 3.317(a). Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA. VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends she is entitled to service connection for a lower back disability, diagnosed by VA as lower back disability, to include lumbar strain with paraspinal spasm and lumbar spine scoliosis during a VA examination in August 2008. More specifically, she claims that her active military service aggravated her lower back strain. The Board will first address entitlement to service connection for lumbar strain and paraspinal spasm.  The Board will then address entitlement to service connection for scoliosis, since a different method of analysis is required.

Service Connection for Lumbar Strain With Paraspinal Spasm

The Veteran has asserted that she has persistent pain in her lower back, and that her diagnosed low back disability of lumbar strain with paraspinal spasm is causally related to her active duty service, which ended in 1996.  While the Veteran is competent to testify to persistent lay observable symptoms since service, such as pain, she is not competent to opine as to the presence of a causal connection between her disability and service, as to do so requires medical expertise. Jandreau, 492 F.3d 1372.  The Veteran also has a diagnosed congenital condition of mild, asymptomatic scoliosis which will be discussed separately in the following section.

Here, the Veteran has a current diagnosis of a lower back disability of lumbar strain with paraspinal spasm, as of August 2008 and continuing to the present day, which satisfies the requirement of a current disability. With regard to the second element of direct service connection, that of an in-service injury or disease, the Veteran had two distinct incidents while on active duty, in January 1988 and December 1990/January 1991, where she was treated for lower back pain. In January 1988, the Veteran fell and struck her back on a chair.  In December 1990, the Veteran reported lower back pain, and repeated the same complaint in a follow-on visit in January 1991.  In each case, service treatment records indicate each episode resolved without any longer term effects that were noted in the records. Additionally, the Veteran was involved in a motor vehicle accident in 1994 that involved a left shoulder and left wrist injury for which she is already service-connected; no complaints or treatment specific to the spine were noted as a result of that accident. The Veteran's retention examination in 1993 was silent for any back complaints, as was the separation examination done in June 1996. During the Veteran's service in the reserves, up through her termination of reserve service in 2006, her records are silent for any back problems or new complaints. 

After leaving active service, the Veteran received a VA examination in August 2008 where she reported worsened lower back pain, mostly in the mid and lower portions of the back with occasional pain radiating down to the left knee. The physical examination at the time showed tenderness and spasm of the paraspinal muscles in the mid to lower back. The examiner noted there was minimal to mild scoliotic curvature of the lumbar spine that was detected during flexion. The Veteran complained of mild pain at the end of all the movement conducted during this exam. The VA examiner made a formal diagnosis of lumbar strain with paraspinal spasm, and also noted the presence of the lumbar scoliosis.

The VA examiner opined in this August 2008 examination report that it was less likely than not (less than 50 percent probability) that the current lower back condition of lumbar strain with paraspinal spasm was caused by or resulted from an active duty injury of the lumbar back area. He indicated that the Veteran had scoliosis for a long period of time that went undiagnosed and was clinically silent, and that the current pain and spasm in the lower back was perhaps some mechanical strain in the lumbar spine. The fall suffered during active service in 1988 did not cause the scoliosis given the lack of injuries to any bony structures of the back at the time, per the examiner. However, this VA examiner did not opine at the time as to whether the diagnosed scoliosis was specifically a disease or a congenital defect.

In February 2009 and February 2010, private treatment records indicate the Veteran received outpatient treatment for the lower back pain. X-rays showed disc space narrowing at the L-3-4 and L-4-5 with small osteophytes noted. The private records indicate the Veteran complained of occasional pain in the spine, which sometimes ran down the left leg, but that it was rare, and the Veteran did not take any medication for the lower back pain. During the period of time mentioned in these private treatment records, the Veteran gave a different picture in a lay statement in November 2009, where she complained of constant lumbar pain, saying it was constant, she had difficulties sitting and getting up, difficulty in prolonged walking and standing, and the inability to life things weighing more than 15 pounds.

The Veteran received another VA examination in September 2012. Here, the examiner noted and continued the diagnoses of lower back strain with paraspinal spasm and mild, asymptomatic scoliosis. The physician opined the Veteran's current paraspinal muscle spasms and strain were not caused by or the result of active duty service, including the incidents of back injury in 1988 and 1990. He continued, saying the lower back events of 1988 and 1990 appear to be transient episodes of strain and there is no evidence of a chronic condition caused by those events. 

In October 2014, VA provided an addendum opinion in response to a May 2014 Board remand, utilizing previous VA examinations and the VA treatment notes from the Veteran's regular course of care. The current diagnoses of the lower back pain disability of lumbar pain with paraspinal spasm along with the presence of lumbar scoliosis were continued. The examiner opined that the Veteran's current muscle spasms and strain were not caused by or a result of active duty, including the incidents of back pain in 1988 and 1990.  He continued, saying that those back pain events of 1988 and 1990 appear to be transient episodes of strain, and there is no evidence to suggest a chronic condition caused by these events.

In May 2016, another VA opinion was provided, and the physician stated that the 1988 and 1990 back injuries were transient, acute episodes that appeared to resolve since subsequent medical records while on active or later reserve duty were silent for any chronic, ongoing, or persistent back complaints. The VA examiner explained that each episode was likely a unique event, caused by different activities by different mechanisms at different times, and that the Veteran's complaints of lower back pain were not necessarily related to nor caused by prior events, and were less likely than not (less than 50 percent probability) related to her active military service.

The Board gives significant probative weight to the VA examinations and opinions. While the Veteran has complained of lower back pain, and a current diagnosis has been made of lumbar strain with paraspinal spasm, the evidence weighs against the finding of a nexus of that current back disability with in-service events. There is no evidence that the August 2008, September 2012, October 2014, or May 2016 examiners were not competent or credible, and as the opinions were based on accurate facts and supported by well-reasoned rationales, the Board finds they are entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.  The Veteran's statements of her lower back pain are probative in that indicate the presence of a current disability.  However, the symptoms as described by the Veteran in her private treatment records of 2009 and 2010 are significantly different than those described in a lay statement she gave during this period, in November 2009, indicating some inconsistency and lessening the probative value of her statements.  Here, the consistent VA exams and opinions outweigh the lack of other evidence, medical or lay, that would indicate a causal nexus from in-service injuries to the present-day disability.

Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding that the claimed lower back strain with paraspinal spasm is causally related to service. The Veteran is not competent to state that there is a medical nexus between her disability and service, and while the Veteran has received periodic medical treatment for lower back complaints, multiple VA examiners have opined that the current back disability is not related to service.  The VA opinions were provided by medical experts, and are supported by a thorough review of the record and strong rationales. As such, the preponderance of the evidence is against a finding of a causal nexus between the current disability and the Veteran's service. As this element is not met, direct service connection for a low back disability of lumbar strain with paraspinal spasm is not warranted. 38 C.F.R. § 3.303.

Service Connection for Lumbar Spine Scoliosis

The Board will also consider the possibility of entitlement to service connection for the Veteran's diagnosed lumbar scoliosis.  

Scoliosis was noted on the Veteran's February 1987 initial enlistment examination report. In a January 1988 service treatment record, the Veteran complained of mid to low back pain for three days after falling and striking her back over a chair, and she was assessed with paraspinal muscle spasms, rule out vertebral contusion. Then in December 1990, the Veteran complained of lower back pain and was assessed with paravertebral strain and mild scoliosis of the lumbar spine. She presented again with lower back pain a week later and was diagnosed with scoliosis. In January 1991, a request was made for an X-ray of the back, and the reason for the request was "symptomatic curvature of back."  No other mention of those symptoms then or later has been found in the medical evidence. In February 1991, an X-ray study for scoliosis was performed that noted the degree of spinal curvature present. After that February 1991 notation in the Veteran's service treatment record, there are no other entries for any sort of lumbar back pain or other complaints related to the spine. An enlistment retention exam in July 1993 was silent for any back complaints. The Veteran's separation exam in June 1996 was silent for any back complaints.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

However, under 38 C.F.R. § 3.303(c), consideration of congenital or developmental defects are excluded from service connection. Congenital or developmental defects, personality disorders, and mental defects do not have any relationship to service; they are not "diseases and disabilities" for which a grant of service connection may be awarded. 38 C.F.R. § 4.9. See Monroe v. Brown, 4 Vet. App. 513, 515 (1993). In such instances, aggravation of the congenital or developmental disorder must be considered. See VAOPGCPREC 82-90. 38 C.F.R. § 3.303(c) provides that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin. Service connection is warranted if the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service within the meaning of VA law and regulation. Thus, VA must determine whether the Veteran's scoliosis is either a congenital defect or a disease.

Here, there is clear and unmistakable evidence the lumbar scoliosis existed at the time of entry into service. The Veteran's enlistment examination noted the existence of the condition and that it was asymptomatic. 

With regard to scoliosis, in a VA medical opinion dated in October 2014, the VA examiner opined that the Veteran's scoliosis is an "idiopathic or congenital condition" that was not caused by service, to include the Veteran's in-service fall in 1988. The examiner pointed out that a fall cannot cause lumbar scoliosis acutely. Continuing, the examiner opined that if a trauma causes multilevel unilateral compression fractures enough to change the height of one side of the spine relative to the other, scoliosis may occur over a prolonged period of time. However, the examiner continued, multiple imaging studies over decades have shown no compression fractures have occurred. There were no other mentions in the Veteran's service treatment records, VA medical records, or available private treatment records that the scoliosis either created problems for the Veteran during or after service. 

This October 2014 opinion did not address whether the Veteran's scoliosis is a congenital defect or disease for VA purposes. See generally VAOPGCPREC 82-90 (1990). If the Veteran's scoliosis is a congenital defect, then it must be determined whether a superimposed back injury in active duty service caused additional disability, given that the Veteran entered service with asymptomatic scoliosis. Further, the VA physician's opinion that the scoliosis was not aggravated in active service beyond the natural progress of the disability was based on a finding that there was "no evidence that the scoliosis found on x-ray was aggravated or progressed."  However, the VA physician did not reconcile this finding with the evidence showing that on entry into service the Veteran's scoliosis was noted as asymptomatic, but that in a January 1991 service treatment record, the Veteran's curvature of the back is noted as symptomatic, with no further explanation. 

In a May 2016 opinion, a VA examiner concluded that the scoliosis was clearly a congenital defect, and was not incurred during active service. The examiner continued, referencing that in-service instances of lower back pain complaints as noted above were traced to causal incidents such as the fall in 1988 or the complaint in December 1990/January 1991, and were unrelated to the Veteran's scoliosis back defect. The VA examiner noted that each treatment of low back pain and injury during active service appeared to resolve, and on periodic exams in 1993 and 1996, no further back complaints were noted or observed. Based on these facts, the VA physician opined that it was less likely than not (less than 50 percent probability) that the Veteran's current back condition was related to her active service duties and activities. The VA examiner also opined that it was less likely than not (less than 50 percent probability) that any superimposed back injury during active service resulted in any additional disability of the scoliosis defect.

Because the Veteran's scoliosis was found on the initial service entrance exam, the Board finds that there is clear and unmistakable evidence that the Veteran's scoliosis preexisted service. Although the Veteran complained of and was treated for back problems in service, there is clear and unmistakable evidence that the Veteran's scoliosis was not aggravated by active service. In addition, the VA examiner found no evidence of any in-service injury that would have superimposed injury or caused additional disability of the Veteran's pre-existing scoliosis defect. 

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have a spine disability that is qualified for VA disability compensation benefits.  The evidence shows that the Veteran has a congenital defect of scoliosis, which, by regulatory definition, is not a disability. 38 C.F.R. §§ 3.303(c), 4.9; see VAOPGCPREC 82-90.  The service and VA treatment records establish that the Veteran has been diagnosed with the congenital defect of scoliosis not requiring treatment.  While the Veteran has been diagnosed with lumbar scoliosis, the weight of the evidence demonstrates this congenital defect was not subjected to a superimposed disease or injury during service that created additional disability, and the preexisting congenital scoliosis was not permanently increased in severity beyond the natural progression (i.e., aggravated) during service as required for service connection of a congenital disease.  Id. For these reasons, the Board finds that the preponderance of the evidence of record is against a finding of service connection for scoliosis and the appeal must be denied.  As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Because the Veteran's scoliosis preexisted service, and as the Veteran does not have a superimposed disability of the back due to the Veteran's active service, service connection for a lower back condition, to include lumbar scoliosis, is denied.  


ORDER

Entitlement to service connection for a lower back disability, to include lumbar spine scoliosis and lumbar strain with paraspinal spasm is denied.




____________________________________________
K. A. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


